Citation Nr: 1226302	
Decision Date: 07/30/12    Archive Date: 08/03/12

DOCKET NO.  06-29 641	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for bilateral hip disability, including arthritis.

2.  Entitlement to service connection for a left shoulder disorder.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The Veteran served on active duty from January 1973 to September 1974.

This appeal comes before the Board of Veterans Appeals (Board) from an April 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California. 

By rating action dated in March 2008, service connection for chronic low back strain was granted, effective from April 14, 2004.

The Veteran was afforded a Travel Board hearing in May 2011 at the RO.  The transcript is of record.

The case was remanded for further development by Board decision in September 2011.

The Board notes that in correspondence faxed to VA in October 2011, the Veteran requested consideration for an unspecified earlier effective date.  This matter is referred to the RO for clarification and appropriate action.


FINDINGS OF FACT

1.  Bilateral hip disability, including degenerative changes, was not manifest during service and is not attributable to service; arthritis was not manifested within one year of separation from service and is unrelated to service. 

2.  Bilateral hip disability, including degenerative changes, is not proximately due to or the result of service-connected disease or injury.

3.  A left shoulder injury or disorder was not shown during service, is unrelated to service and is not proximately due to or the result of service-connected disease or injury.


CONCLUSIONS OF LAW

1.  Bilateral hip disability was not incurred in or aggravated by service, nor may arthritis be presumed to have been incurred therein. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2012).

2.  Bilateral hip disability is not proximately due to or the result of service-connected disease or injury. 38 C.F.R. § 3.310 (2012).

3.  A left shoulder disorder was not incurred in or aggravated by service and is not proximately due to or the result of service-connected disease or injury. 38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran asserts that he has chronic residuals of a left shoulder and bilateral hip injury in service for which service connection should be granted.  In his substantive appeal received in September 2006, the appellant maintains that his left shoulder and hips were injured during basic training when an instructor "stepped onto my back and walked around while I was doing push-ups."  On personal hearing in May 2011, an examination for a specialist opinion was requested.  

Preliminary Considerations-VA's Duty to Assist the Veteran

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The notice requirements of the VCAA apply to all elements of a service-connection claim, including (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

Here, the Veteran was sent a letter in November 2004 prior to the initial unfavorable decision on the claims under consideration.  This notice was supplemented by additional correspondence sent to him in September 2011.  The letters informed the appellant of what evidence was required to substantiate the claims and of the appellant's and VA's respective duties for obtaining evidence.  Notification that included information pertaining to a disability rating and an effective date for the award if service connection has also been sent to the appellant.  In this case, however, service connection is being denied.  Therefore, no rating or effective date will be assigned with respect to the claimed conditions.

The Board finds that all necessary development has been accomplished and that appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Extensive VA and private clinical records have been received and reviewed.  Voluminous Social Security records have been associated with the claims folder and considered.  The Veteran was afforded a personal hearing in May 2011 and his statements in the record have been carefully considered.  The case was remanded for further development in September 2011.  Pursuant to such, the appellant was scheduled for VA examinations in October 2011; however, he failed to report for examination and indicated that he did not wish to be examined. 

The Board finds that no further notice or assistance to the appellant is required to fulfill VA's duty to assist in the development of the claims.  See Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The claims of entitlement to service connection for bilateral hip and left shoulder disabilities, including arthritis, are ready to be considered on the merits.

Law and Regulations

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2012).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service or aggravated by service.  38 C.F.R. §§ 3.303, 3.306 (2012).

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may legitimately be questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2011).

Where a veteran served continuously 90 days or more during a period of war or during peacetime service after December 31, 1946, and arthritis becomes manifest to a degree of at least 10 percent within one year from the date of termination of service, such disease shall be presumed to have been incurred in or aggravated by service, even though there is no evidence of such a disorder during the period of service. 38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2012).

A disability that is proximately due to or the result of a service-connected disease or injury (including the treatment therefor) shall be service connected. 38 C.F.R. § 3.310 (2012).  The Court of Appeals for Veterans Claims (Court) has held that the term "disability" as used in 38 U.S.C.A. § 1110 (West 2002) and 38 C.F.R. § 3.310(a) should refer to "any additional impairment of earning capacity resulting from an already service-connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected condition." Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc) (additional disability resulting from aggravation of a nonservice-connected disorder by a service-connected disorder is also compensable under 38 C.F.R. § 3.310(b)). 

Factual Background

The Veteran's service treatment records do not refer to any complaints or treatment for the hips or left shoulder.  It is shown that he sought treatment for his back over the course of service but no hip or shoulder complaints were noted on those occasions.  When seen in March 1974, the appellant reported onset of back pain during basic training after being "stepped on" by a training instructor.  He indicated that since that time, he had had exacerbations and remissions of back pain.  No reference to the hips or left shoulder was shown at that time.  The appellant was seen for right scapular pain in May 1974 after a fall but no symptoms affecting the left shoulder were indicated.  On examination in August 1974 for discharge from active duty, no shoulder or hip problem or complaint was recorded.  

A clinical report dated in February 1976 from S. M. Field, M.D., indicated that while riding a bike the previous December, the appellant had been struck by a truck.  He was treated for complaints that included neck and back pain.  No left shoulder or hip symptoms were reported.  The Veteran was admitted to a VA facility in February 1990 for a condition unrelated to this appeal where it was noted that he had low back pain that had been bothering him since a motor vehicle accident in 1989.  The appellant was afforded a VA general medical examination in January 1997 and did not indicate that he had a left shoulder or hip disorder.  No diagnosis relating thereto is shown.  

A claim of entitlement to service connection for disabilities that included arthritis in the hips and left shoulder disability, including arthritis, was received in July 2004.

The Veteran underwent a VA joints examination in July 2007.  The examiner noted that the claims folder and VA electronic record were reviewed.  A comprehensive background and service and post-service history that included multiple body traumas were recited.  A report of back injury during basic training was noted.  The appellant related that he had had pain at the top of his buttocks associated with back pain since the 1970s.  It was reported that he denied injury to the hips and specific evaluation or treatment for the hips.  

The Veteran related that his left shoulder became painful after a fall during service for which he was given a medical evaluation and medication, sent to physical therapy and placed on restricted duty.  He stated that he continued to have pain with the shoulder throughout the rest of his Air Force tenure and had pain on working overhead at service discharge.

X-rays of the hips were interpreted as showing very slight joint space narrowing in the right hip when compared to the left suggesting some early degenerative changes.  A left shoulder X-ray was found to be normal.  Following comprehensive physical examination and review of X-rays, pertinent diagnoses were rendered of upper buttock pain caused by lumbar strain, bilateral trochanteric bursitis, and left shoulder rotator cuff disease with tendonitis.  The examiner stated that upper buttock pain was not hip pain and was in actuality low back symptoms.  It was opined that the appellant had trochanteric bursitis but that this condition was not due to, caused by or aggravated by the Veteran's back condition.  As to the left shoulder, the examiner related that no documentation could be found of left shoulder injury in the service treatment records.  The examiner stated that upon review of the current and available evidence, it was less likely than not that the left shoulder was injured during military service.  The examiner added, however, that "[a]dditional documentation would be necessary to clarify this discrepancy to a greater degree of resolution." 

Social Security disability records received in March 2009 contain the report of an internal medicine consultation dated in November 1996 from G. A. Jafferi, M.D., noting that the Veteran's chief medical problem was a complaint of joint pain.  It was reported that the appellant provided a history of joint pain following an automobile accident in 1976.  Following physical examination, it was opined that a musculoskeletal examination did not reveal any evidence of acute inflammation of any joint.

The Veteran was afforded a VA examination in March 2009.  Pertinent background and clinical history heretofore reported was reiterated.  On this occasion, the appellant expanded the history of back injury and stated that at the time of discharge in 1974, he had low back pain radiating into the buttocks.  

Pursuant to the Board's September 2011 remand, the Veteran was requested to report for VA examination in October 2011.  He failed to report.  Subsequently associated with the claims folder was a Report of General Information (VA Form 21-0820) indicating that a VA staff person had called the Veteran and was told that he did not want to be reexamined and that he was already receiving 100 percent compensation.  

Legal Analysis

The Veteran asserts that he has hip and left shoulder disorders of service onset for which service connection should be granted.  The Board notes, however, that service treatment records are completely silent for any hip or left shoulder complaints.  Although the appellant contends that he injured the left shoulder and hips at the same time as the back injury during active duty, there is no reference to either area on the multiple occasions that he was seen for back complaints.  There is no documentation showing treatment for the low back or hips immediately after discharge from active duty.  The record reflects that the Veteran filed a claim for a back disorder in August 1975 but did not refer to any condition affecting the left shoulder or hips.  

The Board observes that the first indication of any disorder affecting the left shoulder and hips appears in 2004 when the Veteran filed a claim.  This is three decades after discharge from active duty.  Bilateral trochanteric bursitis and left shoulder rotator cuff disease with tendonitis were diagnosed on VA examination in 2007, approximately 33 years after separation from service.  Prior VA and private records document a post-service clinical history in which he was involved in multiple motor vehicle, as well as work-related, accidents, but no left shoulder or hip complaints are demonstrated.  In view of such, the Board finds that neither bilateral hip disability nor a left shoulder disorder is of service onset, and that the presumption of service connection for any degenerative process (arthritis) does not attach.  This is because any arthritis currently indicated is not shown to have become manifest within one year of separation from service.  There is no reliable evidence in the record to show other than that bilateral hip and shoulder disabilities developed many years after discharge from active duty.  In view of such, the Board finds that service connection for the left shoulder and hips, including degenerative joint disease, is not warranted on a direct or presumptive basis.  See 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.303, 3.307, 3.309.

The Board recognizes that lay assertions may serve to establish a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a) (West 2002);38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (2007); see Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Lay evidence must be considered when a Veteran seeks disability benefits.  A layman is competent to report what he experiences through the senses.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994). 

In the instant case, left shoulder and bilateral hip symptomatology is capable of lay observation.  Thus, the Veteran's statements as to onset and continuing symptoms constitute competent evidence; however, competence and credibility are not synonymous.  The Board must determine whether lay evidence is credible in and of itself, i.e., because of possible bias, conflicting statements, etc.  Similarly, the Board can weigh the absence of contemporaneous medical evidence against the lay evidence of record. 

The amount of time that elapsed between military service and the first post-service evidence of complaint or treatment may be considered evidence against the claims. See Maxson v. Gober, 230 F. 3d 1330, 1333 (Fed. Cir. 2000).  In considering the lay and clinical history as reported above, the Board notes that when the Veteran was initially evaluated for back pain in service, he did not at any time provide a history of left shoulder or hip injury, nor did he refer to a hip or left shoulder problem on the multiple occasions he was subsequently evaluated.  As noted previously, when applying for compensation not pertinent to this appeal in 1975, the appellant did not seek service connection for or refer to a hip or shoulder disorder.  Additionally, extensive VA and private clinical records prior to the claim received in 2004 do not document any left shoulder or hip disability or specific complaints in these respects.  Thus, there is no reliable post-service showing of any continuity of left shoulder or bilateral hip symptomatology from service.  The Board finds that these inconsistencies in the record undermine the credibility of the Veteran's more recent statements and depict him as an unreliable historian. 

In this instance, the Board finds that the silent service records and the complete absence of any evidence of bilateral hip and left shoulder disability for so many years after service are far more probative than a remote statement of in-service onset and continuity of symptoms.  The Board thus finds that the Veteran's account of bilateral hip and left shoulder disorders deriving from service is not credible.  Additionally, no physician in the record has provided a nexus between current hip and left shoulder disability and service, to include on VA examination in 2007.  On that occasion, the examiner unequivocally stated that upper buttock pain was not related to the hips but was actually referred back pain, and that the appellant had trochanteric bursitis that was not due to, caused by or aggravated by the Veteran's back condition.  As to the left shoulder, the examiner noted that as there was no documentation of left shoulder injury in the service treatment records.  As such, it was indicated that left shoulder injury was less likely than not related to service.  In this instance, the Board attaches greater probative weight to the clinical findings of the skilled clinical professionals and less to the Veteran.  See Cartright v. Derwinski, 2 Vet. App. 24, 25.  Given the foregoing, the Board finds that the Veteran has not been a reliable historian and that his statements and testimony of bilateral hip and left shoulder disability deriving from service are not credible.  

The Board would also point out that this case was remanded in September 2011 for a VA joints examination for clarification of the evidence, to ascertain with specificity the current diagnoses of claimed bilateral hip and left shoulder disorders, and for an opinion as to whether service connection might be granted on a secondary basis or on the basis of aggravation.  See 38 C.F.R. § 3.310(a)(c) (2012).  The Veteran failed to report for the VA examination scheduled in October 2011 and did not provide a reason for his failure to appeal.  When subsequently contacted, he was reported to have stated that he did not wish to be re-examined.

As indicated above, the Veteran has not cooperated in VA's attempt to secure evidence, including that which might be obtained by VA examination.  The Board is prohibited from making conclusions based on its own medical judgment.  See Colvin v. Derwinski, 1 Vet. App. 171.  There remains, however, no known avenue for securing additional evidence in support of his claims.  The Court has held, "The duty to assist in the development and adjudication of a claim is not a one-way street."  Wamhoff v. Brown, 8 Vet. App. 517, 522 (1996).  "If a [claimant] wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991); see also Olson v. Principi, 3 Vet. App. 480, 483 (1992).  In order for VA to process claims, individuals applying for benefits also have a responsibility to cooperate with the agency in the gathering of evidence necessary to establish entitlement to benefits.  See Caffrey v. Brown, 6 Vet. App. 377, 383 (1994); Olson v. Principi, 3 Vet. App. 480,, 483 (1992).  38 C.F.R. §  3.655 (2012) clearly specifies that when a claimant fails to report for an examination without good cause scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  A claimant failing to report for a scheduled examination must show good cause for not doing so.  Id,; see also Engelke v. Gober, 10 Vet. App. 396, 399 (1997); Ashley v. Derwinski, 2 Vet. App. 307, 311 (1992).

In this case, from communication in the record, it appears that the appellant does not want a VA examination to further pursue his claim because he has been awarded a total rating based on unemployability due to service-connected disability.  Given his unwillingness to report, it would be unreasonable to place a further burden on VA to compel him to comply with a request for VA examination.  Therefore, the claims of entitlement for service connection for bilateral hip and left shoulder disabilities are denied on the evidence of record.  

Under the circumstances, the Board concludes that there is no reliable and probative evidence for a finding that a bilateral hip or left shoulder disorders are related to service or to any incident therein.  The Board thus finds that the preponderance of the evidence is against the claims and service connection must be denied.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Service connection for bilateral hip disability, including arthritis, is denied.

Service connection for a left shoulder disorder is denied.



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


